U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended: December 31, 2007 Commission File Number: 0-21092 OCTuS, INC. (Name Of Small Business Issuer As Specified In Its Charter) Nevada (State Or Other Jurisdiction Of Incorporation Or Organization) 33-0013439 (I.R.S. Employer Identification No.) Suite 472, APDO 0832-2745, World Trade Center, Republic of Panama (Address Of Principal Executive Offices) Issuer's telephone number, including area code: (011) (507) 265-1555 Indicate by check mark whether the Issuer (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.(1) YESXNO Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-B is not contained in this Form, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X] No [ ] Issuer's revenue for the most recent fiscal year:$ -0- The aggregate market value of the voting stock held by nonaffiliates of the Issuer: $1,010,467.81 as of April10, 2008. The number of shares outstanding of each of the Issuer's class of common stock, as of the close of the period covered by this report: Class:Common Stock, $0.001 Par Value: 13,437,072 shares outstanding at December 31, 2007 Documents Incorporated by Reference:None. 1 TABLE OF CONTENTS PART I Item 1. Description of Business 3 Item 2. Description of Property 3 Item 3. Legal Proceedings 4 Item 4. Submission of Matters to a Vote of Security Holders 4 PART II Item 5. Market for Common Equity and Related Stockholder Matters 4 Item 6. Management's Discussion and Analysis or Plan of Operation 6 Item 7. Consolidated Financial Statements 9 Item 8. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 10 Item 8A(T). Controls and Procedures 10 Item 8B. Other Information 11 PART III Item 9. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act 11 Item 10. Executive Compensation 12 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 13 Item 12. Certain Relationships and Related Transactions 14 Item 13. Exhibits 15 Item 14. Principal Accountant Fees and Services 16 2 PART I ITEM 1.DESCRIPTION OF BUSINESS. INTRODUCTION OCTuS, Inc. ("we," the "Company" or "OCTuS") was incorporated in October 1983 under the laws of the State of California.On December 29, 2001, a majority of the shareholders voted to change our state of incorporation from California to Nevada.In December 2003, this change was completed and we became a Nevada corporation.In December 1991, in connection with our shift in focus from the laser printer to the computer-telephone integration market, we changed our name from Office Automation Systems, Inc. to OCTuS, Inc.In January 1993, we completed an initial public offering of 100,000 units each consisting of one share of Common Stock and one Warrant to purchase one share of Common Stock.Our Common Stock (OCTS), Warrants (OCTSW) and Units (OCTSU) have traded on the OTC Bulletin Board until February 2000 when it started trading on Pink Sheets.Currently, only our Common Stock is eligible for quotation on the OTC Bulletin Board under the symbol OCTI. The core of our technology from our inception until 1991 was comprised of software for use in controllers for laser printers and related imaging devices.We incorporated this technology into our own LaserPro(R) laser printer products and also licensed the technology to third parties.In 1991, because of low margins and competition, we shifted our primary focus from laser printer controller technology to the development of the OCTuS PTA product line. As of this date, we are actively seeking such alternative business opportunities, which may include acquisition of other software products, or acquisition of some other technology.Although we are seeking such opportunities, it is unlikely that we will be able to consummate any such transaction, which would generate sufficient revenues to sustain our operations.We anticipate that additional capital will likely have to come from issuing additional equity interest, which cannot occur without dramatically diluting the existing equity ownership of our Common stockholders. On February 22, 2005, we executed a non-binding Letter of Intent to effectuate a business combination with MicroSlate Inc., a Canadian corporation ("MicroSlate").However, during the year ended December 31, 2005, the negotiations had been terminated with no further obligations remaining for either party.We have conducted no operations or activities since that time. INTELLECTUAL PROPERTY We do not own any patents, trademarks, domain names, copyrights, licenses, concessions or royalty rights. GOVERNMENT REGULATION We do not believe that any governmental regulations impact our current operations, as they are minimal.These include federal, state and local health, environmental, labor relations, sanitation, building, zoning, fire and safety departments. OUR RESEARCH AND DEVELOPMENT We are not currently conducting any research and development activities and do not anticipate conducting such activities in the near future. EMPLOYEES As of December 31, 2007, we have no employees.We did not add to our workforce during the year ended December 31, 2007; our former President, Josie Ben Rubi, resigned on March 26, 2008. At that time, David S. Pere was appointed by the Board of Directors to replace Mr. Ben Rubi to serve as President. ITEM 2.DESCRIPTION OF PROPERTY PROPERTY HELD As of the date specified in the following table, we held the following property: Property December 31, 2006 December 31, 2007 Cash $ 0 $ 0 Property and Equipment, net $ 0 $ 0 3 OUR FACILITIES Since
